IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                                   July 17, 2012 Session

 ALLISON JACOB ET AL. v. ALEXIS PARTEE and TOM BEDELL, JR.                                 V.
                    TOP GUN BODY SHOP

               Direct Appeal from the Circuit Court for Shelby County
                   No. CT-004519-10     Robert L. Childers, Judge


                No. W2012-00205-COA-R3-CV - Filed August 10, 2012


Appellants attempted to appeal the decision of the General Sessions Court to the Circuit
Court without filing an appeal bond, but the Circuit Court dismissed the attempted appeals
for lack of subject matter jurisdiction. Appellants claim that an appeal bond need not be filed
where an appeal filing fee is paid. We find that, to perfect an appeal from General Sessions
Court to Circuit Court, an appeal bond must be filed; payment of the appeal filing fee does
not satisfy this jurisdictional requirement. Accordingly, we affirm the trial court’s dismissal
of the matter.


  Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Circuit Court Affirmed

A LAN E. H IGHERS, P.J., W.S., delivered the opinion of the Court, in which H OLLY M. K IRBY,
J., and J. S TEVEN S TAFFORD, J., joined.

James B. “Trey” McClain, III, Memphis, Tennessee, for the appellants, Alexis Partee and
Tom Bedell, Jr.

William E. Friedman, Memphis, Tennessee, for the appellant, Top Gun Body Shop

Randall J. Fishman, Richard S. Townley, Memphis, Tennessee, for the appellee, Allison
Jacob
                                              OPINION

                              I.   F ACTS & P ROCEDURAL H ISTORY

       On November 5, 2009, Appellee Allison Jacob filed an action in the Shelby County
General Sessions Court against Appellants Alexis Partee and Tom Bedell, Jr., alleging
personal injuries and property damages sustained as a result of an automobile accident that
occurred on or about April 28, 2009. Appellants Partee and Bedell then filed a civil warrant
against Appellant/Third-Party Defendant Top Gun Body Shop alleging its negligent repair
of Ms. Jacob’s vehicle.

       Following a bench trial, the General Sessions Court entered an Order of Judgment,
on August 25, 2010, finding Appellants Partee, Bedell and Top Gun Body Shop jointly and
severally liable for Ms. Jacobs damages of $19,693.52. However, it awarded Partee and
Bedell an indemnity award of $12,788.00 against Top Gun Body Shop.

        On August 25, 2010, Top Gun Body Shop filed its Notice of Appeal to the Circuit
Court and it paid the $211.50 appeal filing fee. On September 2, 2010, Partee and Bedell
also filed their Notice of Appeal and they paid the $211.50 appeal filing fee.1 Neither Top
Gun Body Shop nor Partee and Bedell filed a timely appeal bond.2

       On September 14, 2011, Ms. Jacob filed a Motion to Dismiss and a memorandum in
support thereof, claiming that because Appellants had failed to file a timely appeal bond, the
Circuit Court lacked subject matter jurisdiction. Following a hearing on December 1, 2011,
the Circuit Court granted Ms. Jacob’s motion and dismissed the matter with prejudice.
Appellants timely appealed the dismissal to this Court.

                                      II.   I SSUE P RESENTED

        Appellants present the following issue for review, as summarized:

1.      Whether a party appealing from a General Sessions Court judgment, who pays the
        appeal filing fee, must also file an appeal bond.




        1
        The parties’ Notices of Appeal indicate only “Filing Fees Paid” without listing the specific fees
paid. However, Ms. Jacob does not dispute that Appellants paid $211.50–the standard filing fee.
       2
        In response to Ms. Jacob’s Motion to Dismiss, Top Gun Body Shop filed a Cost Bond on September
26, 2011.

                                                  -2-
For the following reasons, we find that, to perfect an appeal from General Sessions Court to
Circuit Court, an appeal bond must be filed; payment of the appeal filing fee does not satisfy
this jurisdictional requirement. Accordingly, we affirm the trial court’s dismissal of the
matter.


                                   III.   S TANDARD OF R EVIEW

        In this case, the trial court granted Ms. Jacob’s motion to dismiss because it
determined that it lacked subject matter jurisdiction over Appellants’ claims. The existence
or non-existence of subject matter jurisdiction is a question of law. Northland Ins. Co. v.
State, 33 S.W.3d 727, 729 (Tenn. 2000) (citing Nelson v. Wal-Mart Stores, Inc., 8 S.W.3d
625, 628 (Tenn. 1999)). Thus, our review of the trial court’s jurisdiction determination is de
novo, without a presumption of correctness. Id. (citing Nelson, 8 S.W.3d at 628).

                                          IV. D ISCUSSION

        A. Perfection of Appeal from General Sessions Court to Circuit Court

       Tennessee Code Annotated section 27-5-108(a)(1) provides that “[a]ny party may
appeal from a decision of the general sessions court to the circuit court of the county within
a period of ten (10) days on complying with the provisions of this chapter.” Chapter five,
addressing “Appeals from General Sessions Court,” further provides that

        (a) Before the appeal is granted, the person appealing shall give bond with
        good security, as hereinafter provided, for the costs of the appeal, or take the
        oath for poor persons.

        (b) An appeal bond filed by a plaintiff or defendant pursuant to this chapter
        shall be considered sufficient if it secures the cost of the cause on appeal.

Tenn. Code Ann. § 27-5-103 (emphasis added).

       As stated above, it is undisputed that Appellants failed to file an appeal bond within
ten days of entry of the General Sessions Court judgment.3 However, on appeal, Appellants
contend that an appeal bond is unnecessary when an appeal filing fee is paid and they


        3
        In their brief to this Court, Appellants Partee and Bedell use the terms “filing fee” and “appeal
bond” interchangeably; however, they do not dispute that they paid only the $211.50 filing fee and that no
bond securing further costs was given.

                                                   -3-
maintain that payment of the filing fee in lieu of a bond is the accepted practice in Shelby
County.

       In support of their contention, Appellants rely upon Tennessee Code Annotated
section 8-21-401, entitled “Fees for particular services,” which provides in relevant part:

        (a) Except as otherwise provided by law, the costs provided in this section in
        civil cases are chargeable and may be collected at the time the services are
        requested from the clerk or other officer of the court . . . . If a party, other than
        a party who initiated a proceeding under a pauper’s oath, pays costs at the
        time the services are requested, such payment shall be deemed to satisfy the
        requirement for security to be given for costs, pursuant to § 20-12-120. . . .

        (b)(1)(C) In the following specific types of civil actions, the clerk shall charge
        a standard court cost of one hundred fifty dollars ($150)4 at the institution of
        a case:

                (i) Appeals to the circuit . . . court from . . . general sessions court[.]

According to Appellants, section 8-21-401 was intended to clarify the undefined phrase of
“bond with good security” as used in section 27-5-103. Appellants maintain that when
sections 27-5-103 and 8-21-401 are read together, “it is clear that payment of the ‘standard
court cost’ . . . is the equivalent of the ‘bond with good security . . . for the cost of the
appeal[.]’” They claim the effect of section 8-21-401 “was to discontinue the practice of
requiring surety and cost bonds” except in limited circumstances, and thus, that section 27-5-
103 no longer requires the filing of an appeal bond so long as the appeal filing fee is paid.
 Alternatively, Appellants contend that if the statutes cannot be construed harmoniously, that
section 8-21-401 repealed prior-enacted section 27-5-103 by implication.5

        We disagree with Appellants’ assertions on appeal. When sections 27-5-103 and 8-
21-401 are viewed in context and the statute referenced therein considered, it is clear that:
1) sections 27-5-103 and 8-21-401 are not irreconcilable so as to warrant an implicit repeal


        4
          According to Appellants Partee and Bedell, after various taxes are added to the $150.00 filing fee,
the total court cost for initiating an appeal is $211.50.
        5
         In her brief to this Court, Ms. Jacobs argues that we should not consider the repeal by implication
issue because it was not raised in the trial court. However, based upon the apparent confusion in the trial
courts regarding the requirements of sections 27-5-103 and 8-21-401 as well as the lack of a transcript or
statement of the evidence to aid in identifying the issues raised below, we decline to consider the issue
waived.

                                                    -4-
of section 27-5-103; and 2) payment of an appeal filing fee does not satisfy the jurisdictional
requirements of section 27-5-103.

       At the outset, we reject Appellants’ argument that the terms “appeal filing fee” and
“appeal bond” are synonymous. An “appeal bond” is “[a] bond that an appellate court may
require from an appellant in a civil case to ensure payment of the costs of appeal.” Black’s
Law Dictionary (9th ed. 2009). A “filing fee,” however, is “[a] sum of money required to
be paid to the court clerk before a proceeding can start.” Black’s Law Dictionary (9 th ed.
2009). As conceded by Appellants during oral argument before this Court, the costs of an
appeal could exceed the $211.50 appeal filing fee. Thus, an appeal bond is necessary to
ensure payment of costs beyond $211.50.

        Similarly, we reject Appellants’ contention that section 27-5-103 failed to “hereinafter
provide[]” a definition for the requirement of a “bond with good security[,]” and therefore,
that we must look to section 8-21-401 to determine what is meant by such phrase. Section
27-5-103(a) states that an appellant “shall give bond with good security, as hereinafter
provided, for the costs of the appeal . . . .” The immediately following subsection provides
that “[a]n appeal bond . . . shall be considered sufficient if it secures the cost of the cause on
appeal.” The requirements of a “bond with good security” could not be more clear: an appeal
bond which secures all costs incurred throughout the appeal, as opposed to an initial appeal
filing fee, is required.

        Because we find sections 8-21-401 and 27-5-103 complementary, we, likewise, find
no merit in Appellants’ claim that section 8-21-401 repealed section 27-5-103 by implication.
See Hayes v. Gibson County, 288 S.W.3d 334, 337 (Tenn. 2009) (quoting Cronin v. Howe,
906 S.W.2d 910, 912 (Tenn. 1995)) (“Repeals by implication . . . are disfavored in
Tennessee, and . . . ‘will be recognized only when no fair and reasonable construction will
permit the statutes to stand together.’”). Title 27 Chapter 5 of the Tennessee Code governs
the perfection of appeals from the decisions of Municipal Officers and General Sessions
Courts. As stated above, pursuant to Tennessee Code Annotated section 27-5-108(a)(1), a
General Sessions Court decision may be appealed to the Circuit Court as of right within ten
days “on complying with the provisions of [chapter 5.]” Tenn. Code Ann. § 27-5-108(a)(1).
Chapter 5 further provides, in section 27-5-103, that “[b]efore the appeal is granted, the
person appealing shall give bond with good security . . . for the costs of the appeal, or take
the oath for poor persons.” Tenn. Code Ann. § 27-5-103(a) (emphasis added); see also
Sturgis v. Thompson, --- S.W.3d ----, No. W2010-02024-COA-R3-CV, 2011 WL 2416066,
at *2 (Tenn. Ct. App. June 13, 2011) perm. app. denied (Tenn. Sept. 21, 2011) (“A de novo
appeal to circuit court is perfected only after both the notice of appeal and the appeal bond
or affidavit of indigency has been filed.”) (citations omitted).


                                               -5-
       In contrast, section 8-21-401 does not address jurisdictional prerequisites, but instead
it merely sets forth a schedule of “[f]ees for particular services.” In fact, the preamble of the
2005 amendment states that a committee was formed to “examine court costs and fees in all
Tennessee Courts and [to] make recommendations . . . regarding uniformity, simplification
and appropriateness of fees” and that the committee completed its study and presented its
recommendations in a proposal designed to “substantially simplify the administration of court
costs and fees while providing for greater uniformity and fairness of costs[.]” 2005 Pub.
Acts. c. 429.

       Moreover, a close examination of the section 8-21-401 language relied upon by
Appellants further refutes their contention that sections 27-5-103 and 8-21-401 set forth
different requirements for perfecting an appeal from General Sessions Court to Circuit Court.
Again, section 8-21-401 states in relevant part that

       If a party, other than a party who initiated a proceeding under a pauper’s oath,
       pays costs at the time the services are requested, such payment shall be deemed
       to satisfy the requirement for security to be given for costs, pursuant to § 20-
       12-120.

Tenn. Code Ann. § 8-21-401(a) (emphasis added). Section 20-12-120, however, does not
in any way address the requirements for perfecting an appeal from the General Sessions
Court to the Circuit Court. Rather, section 20-12-120 provides that
       No leading process shall issue from any court without security being given by
       the party at whose instance the action is brought for the successful prosecution
       of the party’s action, and, in case of failure, for the payment of court costs and
       taxes that may be awarded against the party, unless in cases and instances
       specially excepted.

Tenn. Code Ann. § 20-12-120 (emphasis added). By its terms, section 8-21-401 provides
only that the payment of certain “costs” will satisfy the “security” requirement to allow the
issuance of leading process. Section 8-21-401 does not repeal or otherwise modify the
requirements of section 27-5-103.


                           B. Appeal Bond is Not a Formality

        Having determined that payment of the appeal filing fee does not satisfy the
jurisdictional requirements of section 27-5-103, we must now consider Appellants’ argument
that their failure to file an appeal bond should be excused pursuant to Tennessee Code
Annotated section 16-15-729, which provides that “No civil case, originating in a general

                                               -6-
sessions court and carried to a higher court, shall be dismissed by such court for any
informality whatever, but shall be tried on its merits[.]” Tenn. Code Ann. § 16-15-729.

        Appellants label their failure to file an appeal bond as a “procedural deficienc[y]” for
which they claim dismissal is inappropriate. Moreover, they maintain that the requirements
of section 27-5-103 are ambiguous, and therefore, that any ambiguity must be construed “in
favor of jurisdiction with the Circuit Court.” As stated above, we disagree with Appellants’
assertion that “bond with good security” is not sufficiently defined by section 27-5-103.
Moreover, this Court has previously determined that “[t]he requirement of a bond in order
to perfect an appeal from an inferior court to the circuit court is not a formality. The appeal
is not perfected without it.” City of Red Boiling Springs. v. Whitley, 777 S.W.2d 706, 708
(Tenn. Ct. App. 1989) (citation omitted). Appellants attempt to distinguish City of Red
Boiling Springs by noting that it involved an appeal bond filed in the wrong court and they
argue that in the instant case “the appeal bond was not only paid within ten (10) days of the
judgment, it was paid to the [correct court].” Despite their creative interchange of terms,
however, no timely appeal bond was filed in this case at all and we decline to characterize
such error as an “informality.”

        In conclusion, we hold that perfection of a de novo appeal to Circuit Court requires
the timely filing of a notice of appeal and the timely filing of either an appeal bond or an
affidavit of indigency. Tenn. Code Ann. §27-5-103; see also Sturgis, 2011 WL 2416066,
at *2 (citations omitted). Payment of the appeal filing fee does not satisfy the appeal bond
requirement. Because Appellants failed to timely file an appeal bond or an affidavit of
indigency, the Circuit Court never acquired subject matter jurisdiction and, therefore, it
properly dismissed the case as to all Appellants.6




        6
          In its brief to this Court, Appellant/Third-Party Defendant Top Gun Body Shop argues that the trial
court erred in dismissing its appeal because Ms. Jacob’s “Motion to Dismiss for Failure to File an Appeal
Bond” sought dismissal of “Defendants’ appeal” without specific reference to “Third-Party Defendants.”
(Br. 6) Appellant Top Gun Body Shop, however, failed to raise this issue in its Statement of Issues
Presented for Review to this Court. See Petty v. City of White House, No. M2008-02453-COA-R3-CV, 2009
WL 2767140, at *3 (Tenn. Ct. App. Aug. 31, 2009) (citations omitted). Moreover, any failure by Ms. Jacob
to specifically seek dismissal of the Third-Party Defendant is not fatal because the issue of subject matter
jurisdiction may be raised at any time. Freeman v. CSX Transp., Inc., 359 S.W.3d 171, 176 (Tenn. Ct. App.
2010 (quoting Scales v. Winston, 760 S.W.2d 952, 953 (Tenn. Ct. App. 1988)).

                                                    -7-
                                   V.   C ONCLUSION

        For the aforementioned reasons, we affirm the decision of the Circuit Court. Costs
of this appeal are taxed to Appellants, Alexis Partee, Tom Bedell, Jr., and Top Gun Body
Shop, and their sureties, for which execution may issue if necessary.


                                                 _________________________________
                                                 ALAN E. HIGHERS, P.J., W.S.




                                           -8-